Franklin Municipal Securities Trust Statement of Investments, August 31, 2013 (unaudited) (continued) GO - General Obligation ID - Improvement District NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority PFA - Public Financing Authority PFAR - Public Financing Authority Revenue PUD - Public Utility District RDA - Redevelopment Agency/Authority UHSD - Unified/Union High School District USD - Unified/Union School District XLCA - XL Capital Assurance
